Citation Nr: 0615015	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1957 to September 
1963.  He died in April 2003.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing at the RO before the 
undersigned in April 2005.  


FINDINGS OF FACT

1.  The veteran died in April 2003.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran had a pending claim for service connection 
for COPD at the time of his death.

4.  COPD was attributable to incidents of service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD, 
for the purpose of accrued benefits, have been met.  
38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that any procedural defect 
which may have occurred as a result of noncompliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot by virtue of the appellant being granted the full 
benefit sought on appeal.

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he or 
she was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2005).

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2005); see 38 C.F.R. 
§ 3.152(b).  However, applicable law and VA regulations 
further stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2005).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

The evidence shows the veteran died in April 2003.  

A review of the record reveals that the RO denied service 
connection for bronchitis on the basis that new and material 
evidence had not been submitted in a September 2002 rating 
determination.  

In October 2002, the veteran filed a notice of disagreement 
with the September 2002 rating determination.  

In March 2003, the RO issued a statement of the case.  

The veteran died on April [redacted], 2003.  The cause of death 
listed on the death certificate was acute myocardial 
infarction.  Other significant causes listed included steroid 
dependent COPD and osteoporosis.  

In June 2003, the appellant filed an application for 
dependency and indemnity compensation, death benefits, and 
accrued benefits by a spouse.  In support of her claim, the 
appellant submitted a medical report from a private physician 
which indicated that there was absolutely no medical doubt 
that the veteran's current pulmonary/lung condition was a 
service-connected disease/injury.  

In an August 2003 rating determination, the RO granted 
service connection for the cause of the veteran's death and 
denied entitlement to accrued benefits.  

At the time of her April 2005 hearing before the undersigned, 
the appellant indicated that it was her belief that she was 
entitled to accrued benefits.  She stated that had the 
veteran lived until after the report had been received he 
would have been granted service connection for his pulmonary 
condition.  She also noted that all the tests that the 
examiner performed in reaching his determination occurred 
prior to the death of the veteran.  

The Board is of the opinion that the criteria necessary for 
granting accrued benefits have been met.  The Board notes 
that the RO denied service connection for a pulmonary 
condition in September 2002.  Thereafter, a notice of 
disagreement was received from the veteran in November 2002.  
Subsequently, the RO issued a statement of the case in March 
2003.  Thereafter, the veteran died in April 2003.  At the 
time of his death, the veteran had a pending appeal.  As the 
veteran had filed a notice of disagreement and as a statement 
of the case had been issued, the claim remained open until 
either one year from the issuance of the September 2002 
rating determination or 60 days from the issuance of the 
statement of the case, whichever was later.  The veteran died 
on April 2003, which was within one year of the issuance of 
the September 2002 rating determination and within sixty days 
of the issuance of the March 2003 statement of the case.  The 
appeal period had not expired prior to the death of the 
veteran.  Thus, the veteran had a pending appeal at the time 
of his death.

As such, the first criteria for the award of service 
connection for COPD for accrued benefits purposes has been 
met.  Following the veteran's death, the appellant filed a 
claim for accrued benefits in June 2003, well within the one 
year period required by statute.  The Board further observes 
that the April 2003 physician's report linked the veteran's 
COPD to his period of service.  Moreover, service connection 
for the cause of the veteran's death was granted as a result 
of this report.  

As such, service connection for COPD for accrued benefits 
purposes is warranted.  


ORDER

Entitlement to service connection for COPD, for the purpose 
of accrued benefits, is granted.




	                        
____________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


